Citation Nr: 0126852	
Decision Date: 11/28/01    Archive Date: 12/03/01

DOCKET NO.  96-36 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an increased rating for atrial fibrillation, 
currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P.B. Werdal, Counsel


INTRODUCTION

The veteran served on active duty from August 1993 to 
November 1995.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a decision of the New York, New York, 
Department of Veterans Affairs (VA) Regional Office (RO) 
dated in June 1996 which granted service connection for 
atrial fibrillation, and assigned a 10 percent rating to that 
disability. 

During an April 1998 hearing before the undersigned member of 
the Board sitting at Washington, D.C. the veteran raised the 
issue of entitlement to service connection for narcolepsy.  
That matter is referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  All relevant evidence necessary to a fair resolution of 
this claim has been obtained.  

2.  The veteran has chronic atrial fibrillation with normal 
myocardial function.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for atrial 
fibrillation have been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4, Diagnostic Codes 7012 (1997), 7010 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West Supp. 2001)) became law.  The VCAA 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminated the concept 
of a well-grounded claim and superseded the decision of the 
United States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order).  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  VCAA, § 7(a), 114 Stat. at 2099-2100; see 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The 
implementing regulations were adopted on August 29, 2001.  66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).

In the present case, the RO has not had the opportunity of 
reviewing the veteran's case in conjunction with the VCAA and 
implementing regulations.  However, the veteran has been 
notified by the RO in the statement and supplemental 
statements of the case of the criteria necessary to establish 
his claim, to include the old and revised rating criteria.  
During the course of the appeal he as had two hearings and 
three VA examinations.  The record also indicates that 
attempts have been made to ensure that all pertinent evidence 
has been obtained.  Consequently, the Board concludes that 
the RO has met its duties under the VCAA and a decision in 
this case in not prejudicial to the veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Factual Background

The service medical records reflect that the veteran received 
treatment for atrial fibrillation for which he received a 
medical discharge.  In May 1996 he underwent a VA 
Compensation and Pension examination in which it was reported 
the veteran was asymptomatic with regard to the atrial 
fibrillation.  His height was 5' 10", his weight was 185 
pounds.  His complaint was that when he exercised too much he 
had shortness of breath.  The examiner noted he had an 
irregularly irregular heart rhythm.  His pulses were full and 
firm and sounds were loud, clear and normal.  His blood 
pressure was 126/80.  The veteran had had two attempts at 
cardioversion and several medications, without success.  He 
was taking only Ecotrin?, and reported having had no medical 
attention since separation from service.  The relevant 
diagnosis was atrial fibrillation.  

In June 1996 the RO granted service connect for atrial 
fibrillation and assigned a 10 percent rating. 

A hearing officer conducted a hearing at the RO in September 
1996.  The veteran testified that he first became aware of 
his atrial fibrillation in service in the course of being 
checked for some other reason.  He reported there were times 
he started to feel constantly drowsy with a loss of energy.  
He was put on limited duty in the service, and went from 
being an aviation fire fighter to clerical duties.  He 
received no treatment since his May 1996 VA Compensation and 
Pension examination.  He testified he had been told by a Navy 
cardiologist to avoid strenuous activity, and not to 
participate in the New York City fire-fighters physical 
fitness test.  He asserted his belief that he was denied 
employment because of his atrial fibrillation.  He described 
current symptomatology as being slower in any physical 
activity, fatigue, insomnia and that he caught himself not 
breathing and turning blue.  He reported that while on board 
ship in service he had many problems with his superiors and 
co-workers.  He reported that after service he tried to 
participate in a medical study, but when at New York Hospital 
he was given an electrocardiogram (EKG) and his atrial 
fibrillation was detected so he was excluded from the study.  
He was told he should get it treated, but had not done so 
yet.  

The veteran was seen at a VA medical facility in January 
1997.  A report of an EKG shows atrial fibrillation and early 
repolarization.  It was reported that the EKG was abnormal.

In April 1998 the veteran appeared before the undersigned 
member of the Board sitting at Washington, D. C.  At that 
time he testified that he had had four EKGs performed since 
January 1997, and was treated by a private physician since 
1996.  He stated he saw his physician every six months to one 
year.  The veteran explained that his atrium beats randomly, 
but his ventricles beat consistently.  He stated that he has 
periods where his heart beats very rapidly, and he has 
shortness of breath.  These periods are caused by "any 
slightest physical activity."  He said he can run a mile, 
but his heart rate will be about 180 to 200, whereas a normal 
rate is 70 to 80.  The veteran reported that he does not do 
much physical activity anymore, and that stair climbing 
causes shortness of breath and irregular heartbeat.  With 
regard to employment, the veteran cited instances where he 
was unable to complete the application process when it 
included a physical fitness test, and other employers did not 
hire him when he disclosed atrial fibrillation.  He added 
that his physical disability weighed heavily on his mind.  He 
also stated that hiss physician stated indirectly to him that 
his problem was much more serious than he perceived, and the 
veteran said he would obtain documentation from the doctor to 
that effect.  

He stated his condition had never caused loss of 
consciousness due to lack of oxygen or shortness of breath.  
He related that the fibrillation was constant, but subject to 
exacerbation, at which times the symptoms increase.  The 
symptoms he identified were rapid heartbeat and irregular 
heartbeat, as well as shortness of breath.  He also stated 
that the atrial fibrillation forms blood clots in the 
arteries and can cause "an aneurysm to a full-blown 
stroke."  He indicated he had completed a program of 
vocational rehabilitation in computers, but it "was not so 
great."  The veteran asserted that his disability interferes 
with employment, and as a result extraschedular consideration 
is warranted under 38 C.F.R. § 3.321(b).  He explained that 
episodes of shortness of breath and rapid heartbeat last as 
long as he is antagonized; he just lets it pass and does not 
seek medical treatment for the episodes.  

A stress test, conducted at a VA facility in November 1998, 
showed good exercise tolerance.  A VA Compensation and 
Pension examination was conducted in December 1998. At that 
time the veteran reported occasional wheezing with exercise, 
pains at times in the chest and pains in the legs, and 
expressed concern about a blood clot in the heart causing 
those problems.  Results of a treadmill stress test showed a 
heart rate of 67 at rest, rising to 212.  His blood pressure 
went from 104/70 to 122/70.  He did 11 minutes and 2 seconds 
on the treadmill using the Bruce protocol, achieving 13 METS 
with a 25,000 double product.  The examiner stated there was 
no EKG evidence of ischemia.  The EKG findings from January 
1997 were noted. 

On examination the veteran weighed 206 pounds.  His blood 
pressure was 102/66 and his pulse of 73 was irregular.  No 
jugular venous distention was noted, lungs were clear, 
cardiac examination showed no heave, S1 and S2 were normal, 
and no murmurs, rubs or gallops were detected.  Extremities 
were unremarkable.  The examiner indicated that the veteran 
had chronic atrial fibrillation with a controlled heart rate, 
and in no sense can it be considered more or less severe or 
more or less an attack.  The recent stress test was construed 
to demonstrate a normal level of exercise capacity, and there 
was no evidence that the veteran is in any way limited from 
normal activity or employment.  The examiner added that, from 
a cardiac standpoint, the veteran was functional class I 
using the standard New York Heart Association classification. 

A VA Compensation and Pension examination was conducted in 
January 1999.  At that time the veteran stated that 
experimental injections he received in service caused his 
atrial fibrillation.  He stated he was being treated with 
Diltiazem and Prilosec.  Results of a recent stress test 
reportedly showed no evidence of infarct or ischemia and 
ejection fraction was 56 percent.  He exercised for 7 minutes 
and 8 seconds, achieving 8 METS of exercise and a 32,500 
double product.  His peak heart rate was 197 (atrial 
fibrillation).  Echocardiography was interpreted to show only 
trivial mitral regurgitation, and Holter monitor done 
approximately one year earlier showed atrial fibrillation 
with rare premature ventricular contractions.  It was 
reported that his main complaint was frequent sweating with 
minimal activity, and dyspnea with climbing two flights of 
stairs.  

On examination he was a well-developed young man in no 
distress.  He weighed 206 pounds.  His blood pressure was 
120/78.  There was no jugular venous distention and the lungs 
were clear.  Cardiac examination revealed pulse of 90 and 
irregular rhythm, no heave, murmurs, gallops or rubs.  The 
extremities showed no clubbing, cyanosis or edema.  The 
diagnosis was lone atrial fibrillation, idiopathic.  The 
examiner added it was his impression that the veteran's 
symptoms may be due to suboptimal rate control.  The examiner 
stated there was normal myocardial function and no evidence 
of underlying ischemic valvular or myocardial disease to 
explain the atrial fibrillation.  

Laws and Regulations

Disability evaluations are determined by the application of 
the Schedule Rating.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (2001).  

The rating on appeal is the initial rating, effective the day 
following the veteran's separation from active duty.  As a 
result, the Board points out that the analysis of a claim for 
a higher initial rating in this case requires consideration 
of the possibility of staged ratings, wherein VA assesses 
whether the level of impairment has changed during the 
pendency of a claim, and then determines the appropriate 
rating at those various stages.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  

The RO has assigned a 10 percent rating for atrial 
fibrillation in accordance with the Schedule for Rating 
Disabilities, 38 C.F.R. Part 4, Diagnostic Code 7012. 
Diagnostic Code 7012 provides a 10 percent rating for 
permanent auricular fibrillation.

Diagnostic Code 7013 provides for the evaluation of 
paroxysmal tachycardia.  When the paroxysmal tachycardia is 
severe, with frequent attacks, a 30 percent rating is 
warranted.  Where there are infrequent attacks, a 10 percent 
rating is warranted.

During the pendency of this appeal, the rating criteria for 
rating disability due to heart disorders were revised.  See 
62 Fed. Reg. 65,219 (1997), as amended at 63 Fed. Reg. 37,779 
(1998), effective January 12, 1998.  Accordingly, VA must 
consider the claim under both versions of the rating 
criteria, and apply the version most favorable to the 
veteran.  Karnas v. Derwinski, 1 Vet. App. 308 (1991)

Under the revised rating criteria, Diagnostic Code 7010, that 
concerns supraventricular arrhythmias, provides that 
paroxysmal atrial fibrillation or other supraventricular 
tachycardia with more than four episodes per year, documented 
by electrocardiogram (ECG or EKG) or Holter monitor, warrant 
a 30 percent evaluation.  Permanent atrial fibrillation (lone 
atrial fibrillation), or; one to four episodes per year of 
paroxysmal atrial fibrillation or other supraventricular 
tachycardia, documented by ECG or Holter monitor, warrants a 
10 percent evaluation. 

Diagnostic Code 7011 provides for the evaluation of sustained 
ventricular arrhythmias.  When there are ventricular 
arrhythmias with workload of greater than 7 METs but not 
greater than 10 METs resulting in dyspnea, fatigue, angina, 
dizziness or syncope, or continuous medication a 10 percent 
rating is warranted.  A 30 percent rating is warranted with a 
workload of greater than 5 METs but not greater than 7 METs 
resulting in dyspnea, fatigue, angina, dizziness, or syncope, 
or; evidence of cardiac hypertrophy or dilatation on EKG, 
echocardiogram or X-ray. 

To summarize, the lay testimony and statements are deemed 
competent with regard to the description of the symptoms of 
his PTSD.  Espiritu v. Derwinski, 2 Vet.App. 492 (1992). 
However, these statements must be considered with the 
clinical evidence of record in conjunction with the pertinent 
rating criteria previously set forth. The veteran reported 
that the condition becomes symptomatic upon minimal physical 
activity such as climbing two flights of stairs, causing 
rapid and irregular heartbeat, shortness of breath and 
sweating, and more recently he believed it caused chest and 
leg pains.  

In this regard the postservice VA examinations do not 
diagnosis paroxysmal atrial fibrillation.  He has chronic 
(permanent) atrial fibrillation.  Additionally, record does 
not contain documentation of four episodes of tachycardia per 
year or clinical evidence of severe paroxysmal tachycardia.  
The recent VA stress test showed a workload of 8 METS.  There 
is no clinical evidence of cardiac hypertrophy or dilatation.  
Furthermore the VA examiner in December 1998 indicated that 
there was no evidence that the veteran was in any way limited 
from normal activity or employment and the examiner in 
January 1999 reported that there was normal myocardial 
function.

After reviewing the evidence it is the judgment of the Board 
that the criteria for a rating in excess of 10 percent, under 
either the old or revised rating criteria have not been 
satisfied.  The 10 percent rating in effect is the highest 
rating warranted during the appeal period.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

The RO expressly considered referral of the veteran's claims 
for increased evaluations to the VA Undersecretary for 
Benefits or the Director, VA Compensation and Pension Service 
for the assignment of an extraschedular rating under 38 
C.F.R. § 3.321(b)(1).  The RO determined that that the case 
did not present such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The Court has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance.  However, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board concludes there is no credible 
evidence that the manifestations of the veteran's service-
connected atrial fibrillation results in marked functional 
impairment or adversely affects the veteran's industrial 
capabilities in a way or to a degree other than that 
addressed by VA's Rating Schedule.  

In that regard, the Board points out that disability 
evaluations are based on average impairment of earning 
capacity.  An extraschedular evaluation is available by 
regulation if the manifestations of the atrial fibrillation 
present such an unusual or exceptional disability picture as 
to render the application of the regular schedular standards 
impractical.  38 C.F.R. § 3.321(b)(1).  An exceptional case 
includes such factors as "marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of regular rating 
standards."  Moyer v. Derwinski, 2 Vet. App. 289, 293 
(1992).  The test is a stringent one for, as the Court has 
held, "it is necessary that the record reflect some factor 
which takes the claimant outside the norm. . . The sole fact 
a claimant is unemployed or has difficulty obtaining 
employment is not enough."  Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993).  The evidence in this case does not reveal 
frequent hospitalizations for treatment of the atrial 
fibrillation, nor marked functional impairment from an 
industrial standpoint.  Accordingly, no additional action is 
required under 38 C.F.R. § 3.321(b)(1).


ORDER

Entitlement to an increased rating for atrial fibrillation, 
currently rated as 10 percent disabling is denied.


		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals


 


